CERTIFICATIONS PURSUANT TO 8 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the 2nd amended Annual Report of PRIME STAR GROUP, INC. (the Company”) on Form10-K/A for the period ending December31, 2009 as filed with the Securities and Exchange Commission on the date hereof, I, Roger H. Mohlman, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 30, 2010 /s/ Roger H. Mohlman Roger H. Mohlman Chief Executive Officer and Chief Financial Officer
